1
2                                                                            2/14/2020
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   MUTUAL TRUST LIFE INSURANCE                    Case No.: 2:19-cv-04293 JAK (AGRx)
     COMPANY,                                       ORDER RE STIPULATION FOR
12
                                                    DISBURSEMENT OF
13                       Plaintiff,                 INTERPLEADED FUNDS AND
                                                    DISMISSAL OF ENTIRE ACTION
14                                                  WITH PREJUDICE (DKT. 44)
           vs.
15
16   MARISA DAVEY, an Individual; RYAN
     DAVEY, an Individual; and Does 1 through
17   10, inclusive,
18
                         Defendants.
19
20
21         Based on a review of the parties’ Stipulation for Disbursement of Interpleaded
22   Funds and Dismissal of Entire Action with Prejudice (the “Stipulation” (Dkt. 44)),
23   sufficient good cause has been shown. The Stipulation is therefore GRANTED as
24   follows:
25       1.      The Clerk of the Court shall disburse the funds deposited with the Court by
26               plaintiff Mutual Trust Life Insurance Company in the amount of
27               $27,738.40 (the “Interpleaded Funds”) as follows:
28
1                  a. $14,408.28 of the Interpleaded Funds shall be disbursed to Defendant
2                      Marisa Davey, by check made payable to Marisa Davey and delivered
3                      to Marisa Davey, 25820 Musselburgh Dr., Menifee, CA 92586.
4                  b. $10,591.72 of the Interpleaded Funds shall be disbursed to Defendant
5                      Ryan Davey, by check made payable to “John E. Cowan, in trust for
6                      Ryan Davey” and delivered to John E. Cowan, Esq., 100 Pine St.,
7                      Suite 1250, San Francisco, CA 94111.
8                  c. $2,738.40 of the Interpleaded Funds shall be disbursed to Mutual
9                      Trust, by check made payable to “Mutual Trust Life Insurance
10                     Company” and delivered to Thomas A. Evans, Alston & Bird LLP,
11                     560 Mission St., 21st Floor, San Francisco, CA 94105.
12        2.      In the event any amount remains in the Interpleaded Funds after the
13                disbursements have been deducted, Defendant Marisa Davey and Ryan
14                Davey shall each receive half of the remaining funds, which shall be added
15                to the check totals in Paragraphs 2 and 3 above.
16        3.      The parties shall bear their own attorneys’ fees and costs, except as
17                expressly provided by this stipulation;
18        4.      Upon disbursement of the Interpleaded Funds, the entire action shall be
19                dismissed with prejudice pursuant to Federal Rule of Civil Procedure
20                41(a)(1)(A)(ii).
21
22         IT IS SO ORDERED.
23
24    DATED: February 14, 2020
                                                    ________________________________
25                                                  John A. Kronstadt
26   cc: Fiscal                                     United States District Judge

27
28
